Knowlton, J.
We understand the plaintiff’s counsel and the presiding justice to have intended to present by this bill of exceptions the question whether, on the facts found, the court might properly infer that there was an injury to the plaintiff’s feelings for which he should have compensation, and not the question whether these facts conclusively establish the existence of such an injury.
If the ordinary and natural consequence of the acts set out in a declaration and proved in an action of tort is to cause an injury to the feelings of the plaintiff, and if the acts are done wilfully, or with gross carelessness of the rights of the plaintiff, damages may be recovered for mental suffering. This rule has been applied in actions of trespass to real estate, as well as in others. Meagher v. Driscoll, 99 Mass. 281. Fillebrown v. Hoar, 124 Mass. 580, 585.
The wrongful act of the defendant in the present case was analogous to an ordinary actionable slander. It was a false statement, unjustifiably made, which imputed to the plaintiff a disregard of his obligations as apprentice to the defendant, and which had the effect to deprive the plaintiff of the employment on which he relied for his support. In Markham v. Russell, 12 Allen, 573, 575, Chief Justice Bigelow says: “Undoubtedly the material element of damage in an action for slander is the injury done to character. But it is not the sole element. A jury have a right also to consider the mental suffering which may have been occasioned to a party by the publication of slanderous words. When an injury has been inflicted on the reputation of a party sufficient to sustain an action at all, he has a right to recover a reasonable compensation for the distress and anxiety *72which may have heen the natural result of the legal wrong which has been done to him.”
In the case at bar the wrong was inflicted directly upon the plaintiff by making a false accusation against him, which, if believed, would be likely to cause his discharge from the service in which he was engaged. Such an accusation’would naturally cause the plaintiff mental suffering and anxiety in reference, not only to the estimation in which he would be likely to be held by Pevear, for whom he was working, or by others to whom the fact of his discharge might become known, but also to its effect npon his income, through the loss of his situation.
The plaintiff’s request for a ruling was made upon the facts proved, and the refusal seems to have been without reference to any question of pleading. But we are of opinion that the declaration, as well as the facts in evidence, was sufficient to warrant an estimate of damages to the plaintiff’s feelings. While there is no express reference to the effect of the defendant’s wrongful acts on the plaintiff’s feelings, the facts alleged are such as would naturally cause the plaintiff mental suffering, and there is nothing to preclude the court from considering all the natural consequences of them. ^Exceptions sustained.